Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 1 of 24 PageID #:4




                                                                        EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 2 of 24 PageID #:5




                                                                        EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 3 of 24 PageID #:6




                                                                        EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 4 of 24 PageID #:7




                                                                        EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 5 of 24 PageID #:8




                                                                        EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 6 of 24 PageID #:9




                                                                        EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 7 of 24 PageID #:10




                                                                        EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 8 of 24 PageID #:11




                                                                        EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 9 of 24 PageID #:12




                                                                        EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 10 of 24 PageID #:13




                                                                         EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 11 of 24 PageID #:14




                                                                         EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 12 of 24 PageID #:15




                                                                         EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 13 of 24 PageID #:16




                                                                         EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 14 of 24 PageID #:17




                                                                         EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 15 of 24 PageID #:18




                                                                         EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 16 of 24 PageID #:19




                                                                         EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 17 of 24 PageID #:20




                                                                         EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 18 of 24 PageID #:21




                                                                         EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 19 of 24 PageID #:22




                                                                         EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 20 of 24 PageID #:23




                                                                         EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 21 of 24 PageID #:24




                                                                         EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 22 of 24 PageID #:25




                                                                         EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 23 of 24 PageID #:26




                                                                         EXHIBIT 1
Case: 1:21-cv-02301 Document #: 1-1 Filed: 04/28/21 Page 24 of 24 PageID #:27




                                                                         EXHIBIT 1
